Atkinson, J.
1. “‘Liens for taxes due the State or any county thereof, or municipal corporation therein, shall cover the .property of taxpayers liable to tax, from the time fixed by law for valuation of the same in each year until such taxes are paid. . . Such liens for taxes are hereby declared superior to all other liens.’ Civil Code (1910), § 3333. ‘Taxes shall be paid before any other debt, lien, or claim whatsoever, and the property returned or held at the time of giving in, or after, is always subject.’ Civil Code (1910), § 1140; Verdery v. Dotterer, 69 Ga. 194 (2). This applies to all property returned or held by a taxpayer that is subject to taxation under the constitution of this State. Phœnix Mutual Life Ins. Co. v. Appling County, 164 Ga. 861 (139 S. E. 674).” Decatur County Building & Loan Association v. Thigpen, 173 Ga. 363 (160 S. E. 387).
2. Where property is subject to a lien and part of it is sold by the debtor, the part remaining in him should be first applied to the payment of the lien. Civil Code, § 6029; Askew v. Scottish American Mortgage Co., 114 Ga. 300 (40 S. E. 256); Noles v. Few, 155 Ga. 471 (117 S. E. 374); Columbia Trust & Realty Co. v. Alston, 163 Ga. 83 (135 S. E. 431); Herrington v. Parham, 166 Ga. 204 (142 S. E. 858); Douglas v. Hannahatchee Ranch Corporation, 168 Ga. 238 (147 S. E. 518).
*257No. 8553.
August 9, 1932.
3. Under application of the foregoing principles to the pleadings and uncontradieted evidence in this case, the judge erred in refusing a temporary injunction. The foregoing ruling disposes of a controlling question in this case, and it is unnecessary to determine whether the facts show satisfaction of the tax executions and discharge of the lien by payment of the tax. Judgment reversed.

All the Justices concur.

Evans & Evans, for plaintiff. W. C. McMillan, for defendants.